Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Election/Restriction
This application contains claims directed to the following patentably distinct species:

Species I: Figure 1
Species II: Figure 5
Species III: Figure 8 

The species are independent or distinct because claims to the different species recite mutually exclusive characteristics. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

Species II differs from Species I and III in that it requires an RS (rolling shutter) distortion correction range computation unit and an RS (rolling shutter) distortion correction amount computation unit. Furthermore, the electronic correction amount conversion unit and the image crop control unit are removed, and an electronic correction amount conversion unit 130 whose control is different to the electronic correction amount conversion unit 120, and an image transformation control unit 131 have been added. 
Species III differs from the rest of the Species in that it requires an electronic correction amount conversion unit 132 whose control is different to the electronic correction amount conversion unit 120 and 130 as is required in Species I and II respectively. In Species III, with regard to the correction amount conversion, operation, first, in step S501, the image blur correction amounts H_hom and V_hom in an electronic image blur correction which are supplied by the correction amount division control unit 118 are obtained. In step S502, optical parameter information of the imaging lens at the time of capturing such as the focal length, the aperture value, the focus position, the distortion rate, the anamorphic lens compression factor, the effective image diameter, or the like is obtained. In step S503, a provisional image stabilization range is calculated. The provisional image stabilization range is set from the effective image diameter information obtained in step S502, a readout range of the image capturing element 105, a movable range of the image crop control unit 108, and the like so as not to hit the edge, and a limitation is put on the image blur correction amounts H_hom and V_hom. The image blur correction amounts after the limitation is applied are H_hom_Limit and V_hom_Limit. In step S504, a distortion determination (distortion deformation determination) is performed based on the distortion rate obtained in step S502. The obtained distortion rate is Lens_Dist, and by comparison with a certain predetermined distortion rate limit value Dist_Th, it is determined whether Lens_Dist exceeds Dist_Th. In a case where it is determined that the distortion rate Lens_Dist exceeds Dist_Th, the processing advances to step S505, and in the case where it is determined that the distortion rate Lens_Dist has not exceeded Dist_Th, the processing advances to step S506. Therefore, Species III is different from Species I and II. 


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697